PER CURIAM.
On Majr 22, 1922, notice of appeal was filed in this court in the above-entitled action. By stipulation filed the time for serving and filing appellant’s brief was extended to August 16, 1922. Since that date no briefs; stipulations, or other papers have been filed by appellant.
Appellant being in default, the appeal will be deemed abandoned and the judgment andi order appealed from will be affirmed.
Note — Reported in 190 N. W. 881. See: American Key-Numbered Digest, Appeal and Error, Key-No. 773 (4), 3 C. J. See. 1607.